                Case 1:18-cv-05473-LJL Document 85
                                                83 Filed 06/29/20 Page 1 of 3
                                                                            1



6/29/2020
                                          RONALD FRANCIS
                                               ATTORNEY-AT-LAW
                                         30 BROAD STREET, 37TH FLOOR
                                             NEW YORK, NY 10004
                                                (212) 279-6536
                                              FAX (212) 338-9088
                                        EMAIL rf@ronaldfrancislaw.com




                                                                  June 29, 2020


      Via ECF

      The Honorable Lewis J. Liman
      United State District Judge
      Southern District of New York
      500 Pearl Street, Room 710
      New York, NY 10007

                           Re:     Advanced Water Technologies, Inc. v. Amiad U.S.A., Inc.
                                   Docket No. 1:18-cv-05473(LJL)
      Dear Judge Liman:

              I represent plaintiff Advanced Water Technologies, Inc. (“AWT”) in the above-
      referenced action. On June 27, 2020, this Court ordered AWT to submit a draft interrogatory to
      the Court for it to review and approve. The interrogatory addresses the search terms Amaid
      applied to collect documents in response to AWT’s document requests. Attached as Exhibit 1 is a
      draft of AWT’s Third Set of Interrogatories Pursuant to the Court’s June 27, 2020 Order. We
      will await the Court’s approval before we serve this interrogatory on defendant.

             Thank you for your consideration of this matter.

                                                                  Respectfully submitted,

                                                                  Ronald Francis
          Case
           Case1:18-cv-05473-LJL
                1:18-cv-05473-LJL Document
                                   Document83-1
                                            85 Filed
                                                Filed06/29/20
                                                      06/29/20 Page
                                                                Page21ofof32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
ADVANCED WATER TECHNOLOGIES INC.,                                  Case No. :1:18-cv-05473-LJL

                                   Plaintiff,                      PLAINTIFF’S DRAFT THIRD
                                                                   SET OF INTERROGATORIES
        -against-

AMIAD U.S.A., INC.,

                                    Defendant.
---------------------------------------------------------------x


        Plaintiff Advanced Water Technologies Inc. (“AWT) requests, pursuant to Rule 33 of the

Federal Rules of Civil and the Court’s June 27, 2020 Order, that defendant Amiad U.S.A., Inc.

(“Amiad”) answer the following interrogatory, under oath, with five (5) business days of it being

served upon the undersigned to the law offices of Ronald Francis, located at 30 Broad Street, 37th

Floor, New York, NY 10004.

        This Interrogatory should be read, interpreted, and responded to in accordance with the

instructions and definitions set forth in the Federal Rules of Civil Procedure and Local Civil

Rules. Plaintiff reserves its right to serve supplemental interrogatories at a later date.



                                             INTERROGATORY


        1. State whether Amiad used search terms or filters to search Amiad’s electronic stored

information (“ESI”) or other data in Amiad’s possession, custody, or control to identify ESI

responsive to AWT’s document requests served on February 28, 2020. If so, identify each

source of ESI searched, including email accounts, computer hard drives, or other storage media,


                                                         1
         Case
          Case1:18-cv-05473-LJL
               1:18-cv-05473-LJL Document
                                  Document83-1
                                           85 Filed
                                               Filed06/29/20
                                                     06/29/20 Page
                                                               Page32ofof32



and identify the search terms and filters applied during the search of ESI.




Dated: New York, NY
       June 29, 2020

                                              RONALD FRANCIS, ESQ.

                                              By: Ronald Francis
                                                  Ronald Francis
                                              Attorney for Plaintiff
                                              30 Broad Street, 37th Floor
                                              New York, NY 10004
                                              (212) 279-6536
                                              rf@ronaldfrancislaw.com




                                                 2
